         Case 2:19-cv-00057-cr Document 17 Filed 11/08/19 Page 1 of 3




Attorney for Plaintiffs:
Holiday Inn, Silverleaf, Orange Lake Timeshare Owners
The Abrams Firm
John P. Abrams, WA Bar No.: 31068
1401 Marvin Road, Ste 307
Olympia-Lacey, WA 98516
Telephone No.: 360-918-8196; Facsimile No.: 855-820-2142
Josh Martin Vt. Bar No.: 4713
38 N. Main St. #189
St. Albans, VT 05478
(802) 233-2545
litigation@theabramsfirm.com; greenmountainlegal@gmail.com


                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF VERMONT



Athena and Jantha Williams; Brian and Judy          Civ. Action No. 2:19-cv-0057-cr
Glass; Erin and Christy McComack; Richard
Rosario; Toby Lee Rutter; Romeal and
Angela Stephens; Evette Tribes; Calvin and
Sherae Walton; Vincent Yi; Zane and
Kalonna Zeigler; Cecilia Iliesiu; Douglas and
Kathy Leger; Ronald Lewis; Joseph and Lisa
Manno; Shelly Adam and Megan Henderson;
Gwendolyn Barilleaux; Tracey Burke; Katie
Cummings and Vernon Sams; Selma and
Mehdi Ksibi; Mary Miller; Manilyn Sanchez
and Rodney Johnson; and Angel Medina,
Patricia Medina, Monica Medina, and Audrie          PLAINTIFFS’ MOTION
Cano,                                               TO CONTINUE ORAL ARGUMENT
Plaintiffs,                                         ON MOTION TO DISMISS

v.

HOLIDAY INN
HOLIDAY INN CLUB VACATIONS,
SILVERLEAF RESORTS, INC., ORANGE
LAKE RESORTS, AND ORANGE LAKE
COUNTRY CLUB, INC., AND DOES 1-5
AND ROE CORPORATIONS, 1-10,
Defendants.
                  Case 2:19-cv-00057-cr Document 17 Filed 11/08/19 Page 2 of 3



 1                                    PLAINTIFFS’ MOTION TO CONTINUE
 2
             COME NOW, the Plaintiffs, by and through undersigned counsel, and moves this
 3     court to continue the Hearing On Defendant’s Motion to Dismiss, currently scheduled for
       Thursday, November 14, at 2:00 p.m. Understanding the considerable inconvenience to the
 4     parties and this court, Plaintiff states the following reason for this request:
 5
                                                  BRIEF HISTORY
 6
                   1. This lawsuit was filed on April 18, 2019, and a First Amended Complaint was
 7
                        filed on June 27, 2019.
 8

 9                 2. Defendant filed a Motion to Dismiss or Alternatively to Enforce Arbitration

10                      Clause, for which Plaintiff filed and opposition, and this court set this matter for
11
                        a hearing on the motion.
12
                   3. Subsequent to agreeing to the date, Plaintiff’s counsel was assigned a date for
13
                        sentencing on a state court matter, which was set for one hour before this court’s
14

15                      hearing.

16                 4. Due to counsel’s error in docketing, they missed the conflict until they were
17
                        reviewing material for both hearings-which counsel believed were one day apart
18
                        instead of one hour apart.
19
                   5. Because this hearing was scheduled first, and because at least one attorney for
20

21                      Defendant is traveling to be here, counsel for Plaintiff obtained agreement from

22                      the state to move the sentencing hearing, which was denied by the Franklin
23
                        County Superior Criminal Division (see attached).
24
                   6. Defendant has been contacted regarding this issue, and it’s understood that they
25
                        OPPOSE change the date.
26

27
                                                         -2-
28   Plaintiffs’ Motion to Continue
                  Case 2:19-cv-00057-cr Document 17 Filed 11/08/19 Page 3 of 3



 1                 7. Counsel for Plaintiffs cannot share responsibility for the current situation, nor
 2
                        can they provide a better reason than human error.
 3
                   8. However, Plaintiff’s counsel does not currently see a way to salvage both
 4
                        hearing dates.
 5

 6   WHEREFORE, Plaintiffs move to continue this hearing to a date acceptable to the parties and

 7   the court.
 8

 9   I CERTIFY PURSUANT TO LOCAL RULE 7(b), THAT PLAINTIFF PARTIES ARE
     NOTIFIED OF THIS REQUEST.
10

11
                                                     THE ABRAMS LAW FIRM
12
                                                           /S/Joshua Martin
13
                                                           Joshua Martin, VT Bar No. 4713
14                                                         Attorney for the Plaintiffs’ Group

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                       -3-
28   Plaintiffs’ Motion to Continue
